The Government and people of Solomon Islands join me in conveying our warm greetings to the General Assembly. I extend to you, Mr. President, our felicitations on your election to preside over the General Assembly at its seventieth session and assure you of Solomon Islands’ support and cooperation during your term in office.
As we commemorate the seventieth anniversary of the United Nations, I wish to pay tribute to the 51 founding leaders who created the Organization in 1945. The United Nations represented peace, security and cooperation then, and continues to do so now. On this auspicious occasion, Solomon Islands reaffirms its faith in and commitment to the Organization and its Charter. Having said that, much has happened since 1945, and the world has changed over time.
Solomon Islands is part of the historic journey of the United Nations. When we first joined the Organization in 1978, there were only 145 members. Today, membership has increased to 193. At present, more than two thirds of the Members of the United Nations are from the developing world and are all seeking a fair, equitable and rules-based multilateral system. That is a sentiment that is echoed in this Hall every year. As long as wealth continues to reside with 20 per cent of the world’s population, a global system manifesting such a divide will always face challenges in attempting to respond meaningfully to our collective agenda, even though it recognizes the fairness and equity that we all desire.
The number of conflicts that the United Nations deals with has also multiplied. We now have 16 peacekeeping missions. That has meant that, multilaterally, we are spending more on security than on development issues. We need to reverse that trend by striving to invest more in peace through strategies and programmes and less on military solutions and by addressing security and sustainable development. Where there are situations of potential conflict, we need to work with all Governments concerned through an inclusive mechanism that avoids unilateral decisions, which always result in protracted conflicts and strife and cause immense suffering to the people who are supposed to be the beneficiaries of peacebuilding efforts.
In that regard, the United Nations, on the occasion of its seventieth anniversary, must demonstrate its commitment to greater action. Our appreciation goes to the former President of the General Assembly, Mr. Sam Kutesa, for his strong leadership in guiding the historic development framework, entitled “Transforming our world: the 2030 Agenda for Sustainable Development” (resolution 70/1), which the Assembly adopted last week.
For developing countries, what is required is to translate the Sustainable Development Goals (SDGs)
15-29664 21/25

A/70/PV.23 01/10/2015
of the new Agenda into action. That can happen only if the SDGs are matched with the necessary resources, in accordance with the Addis Ababa Action Agenda, so that the international community can deliver the necessary means of implementation and convert the Goals into action. Humankind’s survival depends on the world coming together on our shared 2030 Agenda. It offers us a last hope of getting it right. Incremental action is not an option. Transformative change comes about only if we think big, smart and innovatively to achieve the 17 global SDGs and the 169 targets. It has to be driven by a new form of partnership, anchored in a new spirit of solidarity, fostered by new political relationships and a paradigm shift in international cooperation — one that guarantees prosperity for all.
Solomon Islands registers its appreciation to Secretary-General Ban Ki-moon for the sterling leadership that he has provided the Organization with over the past nine years. We join the Secretary-General and the General Assembly in the call for a more open process in the selection of a new Secretary-General, who is due in office by January 2017. Over the past seven decades, the permanent five members of the Security Council have selected the previous Secretaries- General. We call for a more accountable, democratic and transparent process for such appointments. To that end, the Assembly, as the chief deliberative and most democratic and representative organ of our Organization, must play a central role in the selection process.
Solomon Islands reiterates its interest in serving in United Nations peacekeeping missions. We have a well-trained police force that is ready, willing and able to serve alongside other United Nations officers. Our Royal Solomon Islands Police Force has a programme in place to achieve that goal. We intend to see our first team of officers out in the field during the current session of the General Assembly.
Solomon Islands remains under-represented among the United Nations Secretariat staff. I am pleased to note that the United Nations is organizing competitive recruitment exams in our country this year. We are grateful for that outreach and look forward to filling our quota, while enriching the diversity of the Secretariat. On the United Nations country presence, Solomon Islands welcomed resolution 69/318, calling for an enhanced United Nations country presence in the Pacific region, particularly at the country level. We welcome new thinking with regard to establishing
subregional offices within the Pacific region, noting the distance and the diverse and peculiar characteristics of the region. In that regard, Solomon Islands offers to host one of the subregional centres.
The democratic coalition-for-change Government that I lead was formed following last year’s successful national general election using a biometric voter registration system for the first time. We are pleased with the system and will be building on its success, along with other electoral reforms. I thank all partners, including the United Nations, Australia and the European Union, for supporting our biometric registration system, and we seek partnerships to invest in the next phase of strengthening our democratic institution.
The review of our Political Parties Integrity Act is a priority that my Government is working on to further strengthen political stability in Solomon Islands. Likewise, my Government has launched an ambitious governance-reform programme that includes the enactment of anti-corruption and whistle-blowers legislation and the establishment of an anti-corruption commission. Similarly, my Government will introduce legislation to establish growth centres and industrial zones in the rural sector for the purpose of redistributing economic and social opportunities to the broader community.
At the regional level, Solomon Islands greatly appreciates its partnership with the Australian-led Regional Assistance Mission to Solomon Islands (RAMSI), which includes the participation of the 15 members of the Pacific Island Forum. That regional cooperation initiative has done much in terms of the restoration of the rule of law and the rehabilitation of mechanisms of Government, particularly those responsible for peacebuilding and ensuring the maintenance of law and justice. The RAMSI drawdown process will end by 30 June 2017. The assistance from our regional neighbours is greatly appreciated.
Solomon Islands assumed the chairmanship of the Melanesian Spearhead Group (MSG) in June this year. The Group is made up of Fiji, Papua New Guinea, Vanuatu and the Front de libération nationale kanak et socialiste of the Territory of New Caledonia and my own country, Solomon Islands. The MSG countries make up at least 95 per cent of the total population of the Pacific small islands developing States (SIDS). The Melanesian subregion is rich in biodiversity, and its peoples speak a quarter of the world’s languages.
22/25 15-29664

01/10/2015 A/70/PV.23
Solomon Islands is exploring the establishment of an indigenous biocultural platform to preserve our traditional knowledge and our rich biodiversity.
At the recent MSG Summit, leaders of the Group agreed to foster more comprehensive economic cooperation on trade, aviation, fisheries, shipping and finance among its members and beyond the subregion. The Group further agreed to establish a regional police academy. At the summit, the MSG leaders also conferred associate membership on Indonesia and observer status on the United Liberation Movement for West Papua.
Solomon Islands calls for the full and swift implementation of the 1960 Declaration on the Granting of Independence to Colonized Countries and Peoples. Of interest to the MSG is the question of New Caledonia. This year marks 162 years of the French colonization of New Caledonia. That territory is entering its seminal phase as it prepares for an act of self-determination in 2018. It is our fervent hope that the process will succeed with the full backing of the French Government. We wish them well in that historic undertaking.
Having said that, Solomon Islands cautiously welcomes the fragile consensus reached in addressing New Caledonia’s electoral issues by the Special Committee on the Noumea Accord. We therefore reaffirm the importance of ensuring that the electoral process is addressed amicably, given that it has implications for establishing a credible referendum process that conforms to and is consistent with accepted principles and practice of self-determination as outlined in United Nations resolutions, including resolutions 1514 (XV) and 1541 (XV).
Solomon Islands welcomed resolution 69/103, which reaffirmed the inalienable right of the people of French Polynesia to self-determination. Solomon Islands calls on the administrative Power to fully cooperate with the work of the Special Committee. We note that 30 years of nuclear testing by the administrative Power caused widespread atomic radiation, which has resulted in considerable health and environmental concerns. It is a matter that is of concern to us, and we call for more attention to be paid to the issue by the Assembly.
Solomon Islands reaffirms that human rights principles are universal, indivisible, interrelated and must be treated in a fair manner. All States have a legal duty and moral responsibility to uphold, respect and promote human rights and, where necessary, to take
preventive, protective and punitive measures against human rights abuses or violations, in accordance with the Charter of the United Nations and applicable international laws.
Against that backdrop, the General Assembly is well aware of the continuing concerns regarding human rights violations in the Papua and West Papua regions of Indonesia. Solomon Islands, together with the Pacific Islands Forum, is seeking genuine dialogue and cooperation with Indonesia on that issue. The outreach is intended to resolve reported allegations of human rights violations in two of Indonesia’s ethnic Melanesian regions, namely Papua and West Papua. Solomon Islands further calls on the Geneva-based Human Rights Council to do more investigating and monitoring of the allegations of human rights abuses against ethnic Melanesians in the concerned regions of Indonesia. We would like the issue to be addressed in a timely manner.
In that connection, the Pacific Islands Forum, at its recent Leaders’ Summit held in Port Moresby, Papua New Guinea, approved the deployment of a fact-finding mission to West Papua to establish the alleged abuses of human rights there. We appeal to the Government of Indonesia to allow free and unrestricted access to the mission in the true spirit of regional cooperation. In the long term, however, the United Nations cannot shy away from the root causes of those violations.
On South-South cooperation, I thank the Papua New Guinea Government for opening their educational institutions to Solomon Islands students. We acknowledge Papua New Guinea’s bilateral assistance and substantial commercial investments in people-to- people relations. Our Melanesian relations remain firmly rooted in our cultural and traditional values, which link our people now and into the future. We are forging similar economic, sociocultural and trade relations with Fiji, Vanuatu and other Pacific countries.
Turning now to Solomon Islands’s relations with Cuba, we thank that fellow small island developing State for training more than 100 Solomon Islands medical students. To date, 44 doctors have graduated from medical schools in Cuba and are now back in the country. I thank Cuba for its solidarity and support to Solomon Islands.
Two months ago, Solomon Islands joined the international community in celebrating a new era of relations between Cuba and United States of America.
15-29664 23/25

A/70/PV.23 01/10/2015
The restoration of relations, after 54 years, presents a new beginning for the United States to reconstruct its relations with Cuba, based on mutual respect for national sovereignty and the freedom of international trade and navigation. We welcome President Obama’s progressive easing of restrictions on Cuba. However, more needs to be done. We call for the total lifting of the economic, commercial and financial embargo on Cuba, so as to normalize relations between the two States, which are a mere 90 miles apart.
The issue of climate change is for Solomon Islands, like other small island developing States and least developed countries (LDCs), an existential concern. It impacts everyone, but the poorest and marginalized populations often bear the greatest burden. It is imperative that the upcoming twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change, to be held in Paris in December, deliver an ambitious, comprehensive and robust climate-change agreement that is inclusive and leaves no one behind.
As ocean acidification increases, Solomon Islands tourism, fisheries and the livelihood of 85 per cent of our population have been put at risk. Sea-level rise has already led to land inundation, the loss of biodiversity, threats to food security and the resulting relocation of populations from low-lying islands to other parts of the country. Solomon Islands will be relocating its National Referral Hospital from its coastal location in Honiara, given the frequency and intensity of disasters threatening the entire infrastructure system.
In the past year, flash floods wiped out more than 9 per cent of Solomon Islands’s gross domestic product. In 2015, we were hit by two cyclones, Chan-Hom and Raquel. Solomon Islands welcomes the participation of new development partners, namely, the United Arab Emirates and Kuwait, for their humanitarian assistance to our people this year. We very much thank them. Coming from a disaster-prone region, we look forward to the World Humanitarian Summit, which is to be held in Istanbul next year. We hope the world will come together and create a new playing field to build a resilient and environmentally responsible community operating within safe limits for the planet.
Cognizant of the fact that success is founded on partnerships, the Solomon Islands Government is seeking deepened, expanded and results-oriented partnerships in the areas of economic infrastructure, hydroelectric and geothermal energy, agriculture,
forestry and fisheries so as to kick-start sustainable development for our rural population in accordance with the SDGs.
The leaders of the Pacific small island developing States at the Pacific Islands Development Forum Leaders’ Summit, held in September in Suva, Fiji, issued the Suva Declaration on Climate Change, calling for the coming Paris agreement to be legally binding, with a call for the global average temperature increase limit to be well below 1.5°C. The Declaration further calls for loss and damage to be anchored as a stand-alone chapter in the agreement, and for strong mitigation commitments in the agreement that must be espoused.
It is not far from reality to say that SIDS and LDCs, such as Solomon Islands, are the front-line States when it comes to bearing the brunt of the negative impacts of existential issues such as climate change. We are concerned that the slow progress in the climate negotiations will cause uncertainties and possibilities for a climate-change-induced situation that could trigger conflicts. That uncertainty prompts Solomon Islands to seek a seat in the Security Council for the period 2031-2032, which will be one year after we have completed and taken stock of the 2030 Agenda.
Solomon Islands supports reform of the Security Council and calls for a SIDS-dedicated seat in an expanded Security Council. That is needed in order to ensure that SIDS security issues are meaningfully addressed in the Council. The Council will need to adapt to the ever-changing realities that we face in our world. We are pleased with the progress achieved in the negotiations on reforming the Council thus far.
On the issue of gender, Solomon Islands’s three-year term on the UN-Women Executive Board comes to an end this year. We leave the Board with our Strategic Plan 2014-2017. Unfortunately, UN-Women’s work programme remains underresourced, and we therefore call on Member States to support that work. The 20-year-old Beijing Declaration and Platform for Action remains a source of guidance and inspiration on gender equality and gender empowerment. Solomon Islands remains committed to the full, effective and accelerated implementation of the Platform, which should enable the realization of the gender-related Goals and targets under the SDGs.
In 2009, Solomon Islands, as an archipelagic State, lodged four continental shelf claims with the United
24/25 15-29664

01/10/2015 A/70/PV.23
Nations Commission on the Limits of the Continental Shelf. One of those claims is a joint submission with the Federated States of Micronesia and Papua New Guinea on the Ontong Java Plateau. That submission is currently being examined by a United Nations subcommission of the Commission on the Limits of the Continental Shelf. The next session between the States and the subcommission is scheduled for this month, and we hope that negotiations will bring about an amicable solution for all parties concerned.
Solomon Islands, as a close friend of the Republic of China/Taiwan, continues to call for the Republic of China on Taiwan’s meaningful participation in our United Nations specialized bodies. The Republic of China on Taiwan continues to take on international obligations with regard to climate change and aviation. The Republic of China on Taiwan, which is among the largest economies in the world, needs to be part of the global solution in the various international frameworks. The international community must welcome the interest of the Republic of China on Taiwan in participating fully as equals in the proceedings of the International Civil Aviation Organization and the United Nations Framework Convention on Climate Change.
The Solomon Islands has benefited from the Republic of China or Taiwan’s partnership with us on the Millennium Development Goals, and we will enhance our bilateral cooperation with the Republic of China on Taiwan under the 2030 Agenda for Sustainable Development (resolution 70/1). The Sustainable Development Goals are universal in nature, and we expect our friend and partner to join the world in helping to eradicate poverty and to heal the declining health of our planet.
In closing, I would like to state that the Solomon Islands supports multilateralism with continued integrity, courage and strength, which will give our people a message of hope, optimism and a positive future.
